United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 8, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30108
                         Summary Calendar



                         BENNIE E. HUNTER,

                                                Plaintiff-Appellant,

                               versus

                      DANOS & CUROLE MARINE
                   CONTRACTORS, L.L.C.; ET AL.,

                                                         Defendants,

                     EXXON MOBIL CORPORATION,

                                                Defendant-Appellee.


                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 02-CV-848-F
                       --------------------

Before SMITH, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Bennie E. Hunter (Hunter) appeals from the district court’s

order granting summary judgment to Exxon Mobil Corporation (Exxon).

Hunter alleges that Exxon is liable for his injuries sustained

while working on an offshore drilling platform that is owned in

part and operated by Exxon.   Hunter was employed by an independent


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contractor hired by Exxon to perform ongoing maintenance work on

the drilling platform.

          We have reviewed the record and the district court’s opinion

and find no error.            Exxon did not control the activity in which

Hunter was engaged when he was injured.           See Redinger v. Living,

Inc., 689 S.W.2d 415, 418 (Tex. 1985).          Hunter’s accident was not

caused by Exxon’s negligence or hidden premises defects on the

Hoover-Diana platform.           See Shell Chem. Co. v. Lamb, 493 S.W.2d
742, 746-47 (Tex. 1973).            Consequently, Exxon is not liable for

Hunter’s injuries as a matter of law.           See Thomas v. Internorth,

Inc., 790 F.2d 1253, 1255 (5th Cir. 1986).

          AFFIRMED.




G:\opin-sc\03-30108.opn.wpd             2